Citation Nr: 1101290	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-27 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1948 to February 
1952.  The Veteran died in May 2003.  The Appellant is the 
surviving spouse of the Veteran.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appeal was Remanded in January 2010.

The Appellant requested a Travel Board hearing.  The requested 
hearing was scheduled in October 2009.  The record reflects that 
the Appellant did not appear for that hearing.  Her request for a 
Travel Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(c), 
(e) (2010).  

In April 2010, the Appellant requested an extension of time of 
one year to submit additional evidence, based on her advanced 
age.  A July 2010 supplemental statement of the case (SSOC) 
advised the Appellant that she could submit additional evidence 
for 30 days from the date of the notice of the SSOC.  Later that 
same month, in July 2010, the Appellant again requested that she 
be allowed a period of one year from the date of her April 2010 
letter to submit additional evidence.   

In August 2010, the Appellant was notified that her appeal had 
been transferred to the Board, and that her appeal would be 
decided as expeditiously as possible, since the appeal had 
previously been Remanded.  In August, the Appellant was notified 
that, based on her advanced age, her appeal was being advanced on 
the docket, and that the Board would take "prompt" action to 
issue a decision.  

In August 2010, the Board received a letter requesting that one 
year be allowed for the Appellant to submit additional evidence.  
By a letter issued in November 2010, the Board notified the 
Appellant of the denial of the motion to extend for one year the 
period for timely submission of evidence.  Appellate review may 
proceed.

In a letter received by the Board in August 2010, the Appellant 
reiterated her belief that the Veteran's death was due to 
medications prescribed by VA.  The Board finds that the 
contentions raised in this statement reiterate prior contentions 
and reference evidence of record considered in the medical 
opinion rendered in June 2010.  The statement does not provide 
additional evidence or argument not already of record, and no 
further development or notice is required based on this letter.  
There is no additional evidence which requires review by the 
agency of original jurisdiction or waiver of such review.  
Appellate review may proceed.


FINDINGS OF FACT

1.  During his lifetime, the Veteran was awarded service 
connection for an anxiety disorder, for conjunctivitis, and for a 
skin disability.

2.  The Veteran's death certificate reflects that he died as a 
result of septic shock secondary to an intraabdominal event.

3.  The medical evidence establishes that the Veteran's death due 
to septic shock was not related to any service-connected 
disability, to include service-connected anxiety disorder, and 
establishes that the intraabdominal event which led to septic 
shock was unrelated to medications used to treat an anxiety 
disorder, or to withdrawal from medications used to treat 
anxiety.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute substantially or materially to the Veteran's death, 
nor was the Veteran's cause of death due to or accelerated by 
treatment of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1310 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that the Veteran's death was due to his 
service-connected anxiety disorder or to the medications used to 
treat that disability.  Before the Board assesses the merits of 
the appeal, VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA) must be examined.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

A.  Duty to notify

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  

In the context of a claim for DIC benefits under 38 U.S.C.A. § 
1310, VCAA notice must include a statement of the conditions (if 
any) for which the Veteran was service-connected at the time of 
his or her death; an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and, an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Notice of the general criteria for service connection for the 
cause of a Veteran's death was sent to the Appellant in a letter 
issued in July 2003, prior to the denial of service connection 
for the cause of the Veteran's death.  That denial was issued in 
August 2003.  Following the August 2003 rating decision, the 
Appellant submitted an accrued benefits claim.  The Appellant's 
claim for accrued benefits was granted in May 2006, because the 
records disclosed that the Veteran sought an increased evaluation 
prior to his death.  

The Appellant was awarded accrued benefits based on the claim for 
a total evaluation for anxiety disorder which was pending when 
the Veteran died.  In addition, a claim for accrued benefits for 
a left shoulder disorder was denied.  The communications related 
to the accrued benefits claims and communications related to the 
award of accrued benefits establish that the Appellant was aware 
of the Veteran's service-connected disabilities, even though no 
specific statement enumerating those service-connected disorders 
was sent to the Appellant.  No letter communicating the Hupp 
decision have been issued to the Appellant in 2003, since Hupp 
was not decided until 2007.
Following the Board's January 2010 Remand, the Appeals Management 
Center (AMC) issued a notice which advised the Appellant of each 
of the disabilities for which the Veteran was awarded service 
connection during his lifetime.  The appeal was thereafter 
readjudicated in July 2010.  As noted, the Appellant was not sent 
notice compliant with the 2007 interpretation of the law in Hupp 
when the appeal was initially adjudicated in 2003.  However, this 
defect in notice was "cured" following the Board 2010 Remand, 
and the appeal was thereafter readjudicated.  Moreover, the 
Appellant's August 2006 statements demonstrating that she knew 
that the Veteran had been granted service connection for an 
anxiety disorder is sufficient to show that the Appellant was not 
prejudiced by lack of notice compliant with Hupp prior to 2010.  

The Appellant's 2006 statements also made it clear that she 
understood what evidence was required to substantiate her claim 
for service connection for the Veteran's death from an anxiety 
disorder or medications used to treat that service-connected 
disability.  As the appeal was readjudicated after notice 
compliant with Hupp was issued, no further notice to the 
Appellant is required.   

The Board also notes that the claimant was not provided with 
notice of the criteria for assigning a disability rating and for 
assigning an effective date for an increased rating until March 
2007.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, as service connection has not been granted for the cause 
of the Veteran's death, such notice is moot.  

The Appellant has not raised any claim that she was prejudiced by 
lack of notice in compliance with Hupp.  There is no presumption 
that any timing or content notice resulted in prejudice to the 
Appellant.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  In 
particular, the Appellant provided statements as to her belief 
that the Veteran's death was related to a service-connected 
disability or the medications used to treat a service-connected 
disability.  The Appellant's statements establish that she was 
aware generally of the evidence required to substantiate her 
claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009); see also Mlechich v. Mansfield, 503 F.3d 1340, 
1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant 
has actual knowledge of the evidence needed to substantiate 
claim); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 ("Actual 
knowledge is established by statements or actions by the claimant 
or the claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.").  

The record establishes that the Appellant has had a full and fair 
opportunity to participate in the adjudication of the claim 
addressed in this decision.  The Board finds, as a matter of 
fact, that no defect in the timing or content of notice resulted 
in prejudice to the Appellant.  This appeal may be adjudicated 
without further notification.  

B.  Duty to assist

VA has a duty to assist a claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Service treatment records are 
associated with the claims file.  In this case, since the Veteran 
is deceased, review of the clinical records has been substituted 
for providing examination.  

Voluminous VA outpatient records have been associated with the 
claims file.  The summary of the Veteran's final hospitalization 
has been obtained from the private facility in which the Veteran 
was treated.  The claims files now include more than 1,000 pages 
of private and VA clinical records reflecting the Veteran's 
medical treatment in the three years prior to his death, as well 
as additional clinical records prior to that period.  

All identified records were requested, and the Appellant was 
notified of the results of these requests.  The Appellant was 
notified of the Board's Remand of the appeal in January 2010.  
The Appellant was scheduled for a Travel Board hearing, but did 
not appear.  The Appellant has had a full and fair opportunity to 
present evidence and develop her claim in the seven years since 
she submitted the claim in May 2003, shortly after the Veteran's 
death.  

Hence, no further notice or assistance to the Appellant is 
required to fulfill VA's duty to assist the claimant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection, Cause of Death

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal cause or a contributory 
cause of death.  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

Therefore, service connection for the cause of a Veteran's death 
may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.  Service connection means that the 
facts, shown by the evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the Veteran's death.  38 C.F.R. § 3.303; see 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Facts and analysis

The Veteran was awarded service connection for an anxiety 
disorder, for conjunctivitis, and for a skin disability in 1971.  
Reports of treatment for psychiatric disorders and reports of VA 
examinations during the period from 1971 to 1977 are of record.  
The Veteran's service-connected disabilities were evaluated as 40 
percent disabling at the time of his death.  A claim for an 
increased evaluation for anxiety disorder was pending at the time 
of the Veteran's death.  That claim was granted after the 
Veteran's death, to that a total schedular evaluation (100 
percent) was awarded after the Veteran's death.  The award was 
effective approximately three years prior to the Veteran's death.

The Appellant contends that the Veteran's service-connected 
anxiety disorder contributed materially and substantially to his 
death.  In particular, the Appellant contends that dependence on 
benzodiazepine medications used to treat the service-connected 
anxiety disorder contributed to the Veteran's death.  
The Veteran died in May 2003.  In early May 2003, the Veteran was 
transported to a private emergency department after the Appellant 
found the Veteran unresponsive.  The Veteran became alert and 
oriented after emergency department treatment was initiated.  The 
Veteran stated that he heard a pop in his head before he fell to 
the floor.  

Emergency treatment disclosed that the Veteran's abdomen was 
distended and his bowel sounds were hypoactive.  Laboratory 
examinations of the blood disclosed markedly abnormal 
coagulation.  Computed tomography (CT) examination of the abdomen 
disclosed ileus of the bowel.  For purposes of information, the 
Board notes that "ileus" is defined as an obstruction of the 
intestines.  Dorland's Illustrated Medical Dictionary 907 (30th 
ed. 2003).  Following CT examination of the abdomen, the Veteran 
vomited feculent matter.  

The Veteran developed acute renal failure.  The consulting 
nephrologist concluded that dialysis would be futile, as 
Veteran's general condition was too fragile for dialysis.  
Consultations disclosed that the Veteran's coagulopathy was 
likely due to septic shock.  The cause of the Veteran's initial 
syncope and fall were not identified.  The possibilities of bowel 
infarction or ischemic bowel were considered.  The providers 
concluded that surgical intervention would be futile.  

The Veteran died the day following the intraabdominal event and 
transportation to the emergency department, in early May 2003.  
The death certificate states that the immediate cause of death 
was septic shock.  Other significant conditions listed as 
contributing to but not resulting in death were renal failure, 
myocardial ischemia, and hypertension.
 
The clinical records associated with the claims files disclose 
that the Veteran was treated for his service-connected anxiety 
disorder in the years prior to his death, and disclose that the 
Veteran's dependence on benzodiazepines was diagnosed by his 
medical providers.  The summary of a VA hospitalization from 
April 2000 to May 2000 reflects that opiod dependence was among 
the Veteran's diagnosed medical problems.  The assigned diagnoses 
also included hypertension, cardiac arrhythmia, and status/post 
cerebral vascular accident (CVA).  

In September 2000, the Veteran was hospitalized after he ran out 
of Ativan before his next refill was due.  During observation, 
the Veteran had a grand mal seizure.  A fracture of the left 
humerus was found during this hospitalization.  The discharge 
diagnoses were benzodiazepine dependence and withdrawal, seizure 
disorder, opiod dependence, and anxiety disorder.  

The Veteran was hospitalized in 2001 for detoxification following 
episodes periods in which he took too much of a prescribed 
medication or took a medication incorrectly and then ran out of 
the medication prior to the scheduled time, resulting in adverse 
effects due to withdrawal from the medication.  

In a December 2002 statement, a private physician, RV, MD, stated 
that the Veteran's assigned diagnoses included hypertension, 
degenerative arthritis, chronic constipation, diverticulosis, 
chronic depression and anxiety, back pain, chest pain, and 
palpitations.  In a statement submitted in February 2004, Dr. V. 
stated that the Veteran's physical problems were aggravated by 
his mental disorders.  

Analysis

The Appellant contends that medications the Veteran required for 
treatment of his anxiety disorder caused or contributed to his 
death.  In particular, the Appellant contends that the Veteran's 
emergency treatment may have been required because he had a 
seizure due to withdrawal from an overdose of medications used to 
treat a service-connected disability.  The Appellant contends 
that it is logical that the medications used to treat anxiety 
caused or contributed to the Veteran's death, because the Veteran 
was dependent on those medications for many years and had 
experienced side effects of withdrawal from the medications, 
including seizures and convulsions at various times.

As noted above, the clinical records establish that the Veteran 
did not follow instructions for taking medications, and would 
sometimes take a large dose of medication, then experience 
withdrawal when the medication was unavailable.  On at least one 
occasion, he was observed to have a seizure.  The seizure was 
thought to be due to medication withdrawal when the Veteran ran 
out of medication after taking higher than prescribed doses.

The Appellant asserts, in effect, that the evidence which shows 
that the Veteran had taken overdose of medications used to treat 
his anxiety disorder at times, or the evidence which demonstrates 
that the Veteran had experienced withdrawal symptoms due to his 
medications, links his death to the use of the medications.  
However, the Appellant has not identified any evidence of record 
that links the Veteran's death to his service-connected 
disability or medications used to treat it.  

In particular, the clinical evidence related to the episodes of 
overdose or withdrawal fails to show that those episodes were 
accompanied by such findings as bowel obstruction, infection, 
sepsis, or coagulopathy, which were present immediately prior to 
the Veteran's death.  

In this case, the Veteran himself told emergency department 
medical providers what happened before he fell.  The emergency 
department records make it clear that the Veteran's initial fall 
and lapse into unconsciousness was not observed by the Appellant.  
The emergency department record reflects that the Veteran 
remained unobserved for what was probably several hours before he 
was found and emergency treatment was requested.  

Thus, the objective evidence establishes that Appellant did not 
observe the symptoms that immediately preceded the Veteran's 
terminal hospitalization.  The features and symptoms of the onset 
of the Veteran's terminal event were not within the personal 
knowledge and observations of the Appellant.  

Lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within the 
personal knowledge and observations of the witness.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  However, the 
Appellant's statements that the Veteran must have experienced a 
medication overdose or medication withdrawal or may have had a 
seizure are not based on contemporaneous lay observation at the 
time of the events immediately preceding the Veteran's death.  
Because the Appellant's statements about the cause of the 
Veteran's death are not based on actual observation of the events 
immediately prior to the Veteran's emergency care and death, her 
lay statements are not competent lay evidence as to the symptoms 
of the cause of the Veteran's death.  

The Appellant's statements that the Veteran had a history of 
episodes of medication overdoses and medication withdrawal are 
accurate.  However, the Appellant has not provided any objective 
basis for her assertion that such an episode occurred or that 
overdose or withdrawal caused or contributed to the Veteran's 
death.  The Board does not doubt the sincerity of the Appellant's 
belief that a medication overdose or withdrawal could be related 
to the Veteran's death.  However, the Appellant has not provided 
any objective evidence that the Veteran did, in fact, take a 
medication overdose prior to his death, and has not provided any 
objective evidence that the Veteran was experiencing withdrawal 
from medication immediately prior to his need for emergency care.  

In June 2010, a medical provider reviewed the clinical records.  
The reviewer concluded that the clinical evidence clearly showed 
that the Veteran died from septic shock.  The reviewer concluded 
that an anxiety disorder did not cause or contribute to the 
intraabdominal catastrophe that caused the Veteran's death.  The 
reviewer stated that the medications the Veteran was taking for 
his anxiety disorder "in no way" contributed to the Veteran's 
death from septic shock, whether the septic shock was due to 
ischemic bowel or an abdominal infection.  The examiner explained 
that septic shock is loss of pressure and ability to maintain 
cardiac output due to overwhelming infection with associated 
acidosis.  The examiner's rationale reflects a conclusion that 
medication overdose or seizure due to withdrawal would not result 
in bowel ileus, infection, or inability to maintain cardiac 
output.  

The Board notes that several specialists evaluated the Veteran 
during his final hospitalization, and the consultation reports 
reflect awareness that the Veteran had a history of 
benzodiazepine dependence and withdrawal, seizure disorder, opiod 
dependence, and anxiety disorder.  No provider who saw the 
Veteran during his terminal hospitalization suggested that a 
medication overdose, medication withdrawal, or a seizure, caused 
or contributed to septic shock.

The clinical opinion provided in June 2010 is consistent with the 
clinical evidence from the Veteran's final illness and 
hospitalization.  The consultation reports from the Veteran's 
final hospitalization are highly persuasive, and the June 2010 
summary opinion based on those reports is highly persuasive, as 
the reviewer briefly but accurately summarized the extensive 
clinical evidence of the Veteran's final hospitalization.  

In contrast, numerous providers concluded that the Veteran was in 
septic shock due to an intra-abdominal problem just prior to his 
death.  No provider has linked the intraabdominal event or the 
septic shock to a medication, an overdose of a medication, or 
withdrawal from a medication.  The provider who was asked to 
address the possibility raised by the Appellant opined that the 
medications the Veteran was taking for his anxiety disorder "in 
no way" contributed to the Veteran's death from septic shock, 
whether the septic shock was due to ischemic bowel or an 
abdominal infection.  

The only other evidence favorable to the Appellant's claim is a 
letter submitted on her behalf by Dr. V.  Dr. V. stated that the 
Veteran's physical problems were aggravated by his mental 
disorders.  This statement is competent medical evidence.  
However, Dr. V. did not provided an opinion that the actual cause 
of the Veteran's death was related to or aggravated by the 
Veteran's service-connected anxiety disorder.  Dr. V.'s general 
statement that the Veteran's physical problems were aggravated by 
his mental disorders does not specifically discuss septic shock, 
the actual cause of the Veteran's death.  Dr. V.'s opinion does 
not link the Veteran death to the Veteran's anxiety disorder.  
The opinion expressed, that the Veteran's physical problems were 
aggravated by the Veteran's anxiety disorder, is of only minimal 
relevance or persuasive value, and is not probative to establish 
that the Veteran's service-connected anxiety disorder contributed 
materially and substantially to an intrabdominal event that 
resulted in septic shock and caused the Veteran's death.  

The examiner who provided the June 2010 opinion expressed strong 
disagreement with the Appellant's assertion that the Veteran's 
anxiety disorder, or medication used to treatment that disorder, 
caused or contributed to the Veteran's cause of death.  The 
examiner's opinion explained that multiple providers and multiple 
diagnostic and laboratory tests demonstrated that the Veteran had 
septic shock due to an "overwhelming infection," and that 
infection cannot be caused by a reaction, either overdose or 
withdrawal, cause by a medication.  

In summary, the May 2003 clinical records and the June 2010 
opinion summarizing those records are entirely unfavorable to the 
Appellant's claim that the Veteran's service-connected anxiety 
disorder, or any medication used to treat that disorder, caused 
or contributed materially and substantially to the cause of the 
Veteran's death.  

The preponderance of the weight of the evidence is against the 
appeal.  There is no reasonable doubt to resolve in the 
Appellant's favor.  The appeal must be denied. 
ORDER

The appeal for service connection for the cause of the Veteran's 
death is denied.  






____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


